Case 1:19-cv-00462-RM-NRN Document 28 Filed 10/07/19 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 1:19-cv-00462-RM-NRN

  ESTATE OF DANIEL B. CULVER, and
  ANB BANK,

         Plaintiffs,

  v.

  UNITED STATES OF AMERICA,

        Defendant.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on Defendant’s motion to dismiss or transfer this case for

  lack of subject matter jurisdiction. (ECF No. 22.) The motion has been fully briefed. (ECF

  Nos. 25, 26, 27.) For the reasons below, the Court is transferring the case to the United States

  Court of Federal Claims.

  I.     LEGAL STANDARD

         Federal courts must have a statutory basis to exercise jurisdiction. Montoya v. Chao,

  296 F.3d 952, 955. “The burden of establishing a federal court’s subject matter jurisdiction rests

  upon the party asserting jurisdiction.” Safe Streets Alliance v. Hickenlooper, 859 F.3d 865, 878

  (10th Cir. 2017) (quotations omitted). When a defendant asserts a facial attack on the

  complaint’s allegations regarding subject matter jurisdiction, the Court accepts those allegations

  as true. See Smith v. United States, 561 F.3d 1090, 1097 (10th Cir. 2009).
Case 1:19-cv-00462-RM-NRN Document 28 Filed 10/07/19 USDC Colorado Page 2 of 4




  II.      BACKGROUND

           Plaintiffs bring this lawsuit against the government, seeking to recover interest based on

  overpayment of taxes. But as a threshold matter, the Court must determine if it has subject

  matter jurisdiction. Plaintiffs contend that jurisdiction for claims of overpayment interest exists

  under 28 U.S.C. § 1346(a)(1). Defendant disagrees. The United States Court of Appeals for the

  Tenth Circuit has not addressed this issue, and the Second and Sixth Circuits have reached

  opposite conclusions.

  III.     DISCUSSION

           Section 1346(a)(1) provides that federal district courts and the Court of Federal Claims

  shall have concurrent jurisdiction over

           [a]ny civil action against the United States for the recovery of [1] any
           internal-revenue tax alleged to have been erroneously or illegally assessed or
           collected, [2] any penalty claimed to have been collected without authority, or
           [3] any sum alleged to have been excessive or in any manner wrongfully collected
           under the internal-revenue tax laws.

  There is no dispute that overpayment interest is not a tax or penalty under the first two

  categories; the issue presented is whether overpayment interest qualifies under the third category.

           In E.W. Scripps Co. v. United States, 420 F.3d 589, 597 (6th Cir. 2005), the Sixth Circuit

  concluded that overpayment interest is an “excessive sum” included within the third category. 1

  In reaching its decision, the Sixth Circuit accepted at face value a statement from Flora v. United

  States, 362 U.S. 145, 149 (1960), that a “sum” under the third category could include interest.

  There, the Supreme Court reasoned that “any sum” must mean “amounts which are neither taxes



  1
   Although the district court had determined it had jurisdiction based on the first category, the Sixth Circuit affirmed
  based on the third category. E.W. Scripps, 420 F.3d at 596.

                                                             2
Case 1:19-cv-00462-RM-NRN Document 28 Filed 10/07/19 USDC Colorado Page 3 of 4




  nor penalties,” stating that “[o]ne example of such a ‘sum’ is interest.” Id. But the Flora court

  was not addressing a claim for overpayment interest, nor did it acknowledge that different types

  of interest are treated differently under tax law. See Alexander Proudfoot Co. v. United States,

  454 F.2d 1379, 1385 (Ct. Cl. 1972) (“Congress has distinguished markedly between a refund of

  that kind of interest paid by a taxpayer and statutory interest payable by the Government on an

  overpayment . . . .”). Noting that taxpayers have a statutory right to compensation “for the lost

  time-value of their when they make overpayments of tax,” the Sixth Circuit concluded that “[i]f

  the Government does not compensate the taxpayer for the time-value of the tax overpayment, the

  Government has retained more money than it is due, i.e., an ‘excessive sum.’” E.W. Scripps,

  420 F.3d at 597 (citing 26 U.S.C. § 6611).

         In Pfizer Inc. v. United States, No. 17-2307-cv, 2019 WL 4398425, at * (2d Cir. Sept. 16,

  2019), the Second Circuit disagreed with the Sixth Circuit’s analysis, ruling that the district court

  had erroneously relied on E.W. Scripps in determining that it had jurisdiction. First, the Second

  Circuit concluded that Flora is inapplicable in the context of considering overpayment interest

  because the interest at issue in that case was deficiency interest. Id. at *3. Noting that deficiency

  interest (which is treated as part of the underlying tax) and overpayment interest (which is simply

  a general debt of the government) are treated differently under tax law, the Second Circuit

  concluded that “Flora’s passing statement” about interest did not require putting all interest,

  including overpayment interest, into the third category of § 1346(a)(1). Id.

         The Second Circuit then focused on the text of § 1346(a)(1) and concluded that the third

  category, like the first two, must refer to “an amount previously paid to the IRA by the

  taxpayer.” Id. at *4. Because “overpayment interest is not a sum that, at some point in the past,


                                                    3
Case 1:19-cv-00462-RM-NRN Document 28 Filed 10/07/19 USDC Colorado Page 4 of 4




  was either excessive or wrongfully collected,” the court concluded that “[t]o find that

  overpayment interest qualifies as the type of ‘sum’ encompassed by § 1346(a)(1) strains the plain

  text of the statute beyond what it can bear.” Id. at *4. Instead, the Second Circuit held,

  “overpayment interest is a straightforward claim against the federal government and is therefore

  covered by the Tucker Act, which vests exclusive jurisdiction in the United States Court of

  Federal Claims to hear any non-tort claim against the United States founded upon any Act of

  Congress.” Id. at *5 (quotation omitted); see also 28 U.S.C. § 1491(a)(1).

         The Court finds Second Circuit’s analysis to be more thorough, reasoned, and persuasive

  than the Sixth Circuit’s on this issue. The Sixth Circuit’s analysis relies on a strained reading of

  § 1346(a)(1) and an overbroad reading of a dictum in Flora to permit a taxpayer to recover a sum

  that it never paid to the government. The Second Circuit’s approach is rooted in the text of the

  statute and appropriate considerations regarding the broader context of tax law. In the absence of

  additional guidance from the Tenth Circuit, the Court will follow the Pfizer decision in this

  instance.

  IV.    CONCLUSION

         Therefore, the motion to dismiss or transfer (ECF No. 22) is GRANTED. The Clerk is

  directed to TRANSFER this case to the United States Court of Federal Claims.

         DATED this 7th day of October, 2019.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge


                                                    4
